DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 12/3/20.  Claims 1-20 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "wherein data in a given block of the blockchain cannot be altered without altering subsequent blocks of the blockchain" within claims 1, 9, and 16 appears to constitute retroactively without altering subsequent blocks of the blockchain”.
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 12, 14, and 20 recite the limitation "the communications network" in line  6 of claim 7, lines 8-9 of claim 12, lines 5-6 of claim 14, and line 7 of claim 20.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel et al. (US 2017/0161439 A1) in view of Sandoval et al. (US 2009/0216563 A1),  in view of Kim et al. (US 2017/0085691 A1), in view of Monica et al. (US 2019/0268165 A1), and further in view of Tijan (“Blockchain Technology Implementation in Logistics”).
(A) Referring to claim 1,  Raduchel discloses a cloud computing system for providing secure medical alerts, comprising (para. 87, 378, and abstract of Raduchel): 
a cloud computing server configured to receive a request for a plurality of medical profiles stored in one or more blocks of a blockchain (para. 7, 49, and 51 of Raduchel) (note the block chain system); 
a mobile healthcare worker device (para. 53 of Raduchel) , comprising: 
a biometric sensor configured to capture biometric data of a patient (para. 72 and 169 of Raduchel; note the biometric mechanism linking the data record to the patient); and 

execute a first protocol to retrieve the plurality of medical profiles (para. 244, 259, 305, 43, 47-48, 87, 378, 152, and 235-237; note the profile data);
identify, using the biometric data, a medical profile of the patient from the plurality of medical profiles (para. 72, 94, and 178 of Raduchel; note the biometric input of the patient); 
generate, using the medical profile of the patient, an alert indicating a medical deadline for the patient or a family member of the patient on a graphical user interface of the mobile healthcare worker device (para. 39, 405, 169, 263-264 of Raduchel; note emergency situations and that alerts with different priorities can be generated);
transmit the database entity link between the medical profile of the patient and the aggregate medical profile of individuals related to the patient (para. 247, 44, 168, and 169 of Raduchel).
Raduchel does not expressly disclose: wherein the database entity link is a schema object in the medical profile of the patient; identifying an aggregate medical profile containing a health record of at least one individual related to the patient, the aggregate medical profile linked using a database entity link on the cloud computing server to the medical profile of the patient, the aggregate medical profile linked to the medical profile of the patient by a family number, a cellular phone number, an immunization card number, fingerprints, or a QR code; wherein retrieving the plurality of medical profiles causes an endorsement message to be sent to a plurality of devices 
Sandoval discloses wherein the database entity link is a schema object in the profile (para. 35-39 of Sandoval; note that the schema includes several tables (e.g., objects)).
Kim discloses identifying an aggregate medical profile containing a health record of at least one individual related to the patient, the aggregate medical profile linked using a database entity link on the cloud computing server to the medical profile of the patient, the aggregate medical profile linked to the medical profile of the patient by a family number, a cellular phone number, an immunization card number, fingerprints, or a QR code. (Figures 7-12, 23A, 24A, & 24B and para. 76 & 123 and Table 2 of Kim).
Endorsement message to be sent to a plurality of devices of the blockchain is old and well-known, as evidenced by Monica (see para. 28 of Monica). 
Tijan discloses  wherein data in a given block of the blockchain cannot be altered without altering subsequent blocks of the blockchain (see pages 2 & 3 of Tijan which disclose the effects of altering).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Sandoval, Kim, Monica and Tijan         within Raduchel.  The motivation for doing so would have been to relate aspects (para. 35 of Sandoval), to add or generate a member of a group (para. 4 of Kim), to approve or rejection operations (para. 28 of Monica), and to ensure accuracy (page 2 of Tijan).
(B) Referring to claim 3, Raduchel discloses wherein the biometric sensor comprises at least one of: a camera configured to capture a fingerprint of the patient; a fingerprint sensor configured to capture the 
(C) Referring to claim 4, Raduchel discloses wherein the mobile healthcare worker device further comprises a quick response (QR) code scanner configured to read a QR code of an immunization document of the patient (para. 54 and 291 of Raduchel).
(D) Referring to claim 5, Raduchel discloses wherein the mobile healthcare worker application is further configured to: generate, using the graphical user interface of the mobile healthcare worker device, the medical profile of the patient, the medical profile of the patient comprising demographic data and health data of the patient (para. 247, 44, 168, and 169 of Raduchel).
Raduchel, Sandoval and Kim do not disclose wherein altering the subsequent blocks of the blockchain requires consensus of a majority of the devices of the blockchain.
Monica discloses wherein altering the subsequent blocks of the blockchain requires consensus of a majority of the devices of the blockchain (para. 3 of Monica).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Monica within Raduchel, Sandoval and Kim.  The motivation for doing so would have been for resiliency and protection against unauthorized alteration (para. 3 of Monica).
(E) Referring to claim 8, Raduchel discloses further comprising a primary care provider application executing on a primary care provider device, the primary care provider application configured to: identify a medical specialist corresponding to at least one of: a medical condition of the patient; or a medical condition of an individual related to the patient (para. 271 of Raduchel); and transmit a database entity link between the medical specialist and the medical profile of the patient to the cloud computing server (para. 298, 87, 169, 169, and 318 of Raduchel).

	Monica discloses receive a prompt for a transaction to be performed; sign an endorsement message using a cryptographic key; and transmit the signed endorsement message to the server (para. 8-13, 23, 28 of Monica).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Monica within Raduchel, Sandoval, and Kim.  The motivation for doing so would have been to approve or reject operations (para. 28 of Monica).
(F) Referring to claim 9, Raduchel discloses a method for providing secure medical alerts, comprising (para. 87, 378, and abstract of Raduchel): 
executing, using a mobile healthcare worker application executing on a mobile healthcare worker device, a first protocol to retrieve a plurality of medical profiles from a cloud computing server,  (para. 244, 259, 305, 43, 47-48, 87, 378, 152, 235-237, 7-9, 172, and 180 & Fig. 1A & Fig. 9; note the profile data and cloud services); the plurality of medical profiles stored in one or more blocks of a blockchain (para. 7, 49, and 51 of Raduchel) (note the block chain system); 
identifying, using the mobile healthcare worker application, a medical profile of a patient from the plurality of medical profiles, the identifying comprising at least one of: reading, using a quick response (QR) code scanner, a QR code of an immunization document of the patient; or  33Attorney Docket No. 47666-0012001 capturing, using a biometric sensor, biometric data of the patient; (para. 72, 94, 169, and 178 of Raduchel; note the biometric mechanism linking the data record to the patient) and 

transmitting the database entity link between the medical profile of the patient and the aggregate medical profile of individuals related to the patient (para. 247, 44, 168, and 169 of Raduchel).
Raduchel does not expressly disclose:  wherein the database entity link is a schema object in the medical profile of the patient; identifying an aggregate medical profile containing a health record of each individual related to the patient, the aggregate medical profile linked using a database entity link on a cloud computing server to the medical profile of the patient, the aggregate medical profile linked to the medical profile of the patient by a family number, a cellular phone number, an immunization card number, fingerprints, or a QR code; wherein retrieving the plurality of medical profiles causes an endorsement message to be sent to each of a plurality of devices of the blockchain; and wherein data in a given block of the blockchain cannot be altered without altering subsequent blocks of the blockchain.
Sandoval discloses wherein the database entity link is a schema object in the profile (para. 35-39 of Sandoval; note that the schema includes several tables (e.g., objects)).
Kim discloses identifying an aggregate profile containing a record of each individual related to the patient, the aggregate profile linked using a database entity link on a cloud computing server to the profile of the patient, the aggregate profile linked to the profile of the patient by a family number, a cellular phone number, an immunization card number, fingerprints, or a QR code (Figures 7-12, 23A, 24A, & 24B and para. 76 & 123 and Table 2 of Kim).
Endorsement message to be sent to each of a plurality of devices of the blockchain is old and well-known, as evidenced by Monica (see para. 28 of Monica). 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Sandoval, Kim, Monica and Tijan         within Raduchel.  The motivation for doing so would have been to relate aspects (para. 35 of Sandoval), to add or generate a member of a group (para. 4 of Kim), to approve or rejection operations (para. 28 of Monica), and to ensure accuracy (page 2 of Tijan).
(G) Claim 16 differs from claim 9 by reciting “One or more non-transitory storage media storing instructions which, when executed by one or more computer processors, cause the one or more computer processors to….” (see para. 205 of Raduchel).
	The remainder of claim 16 repeats substantially the same limitations as claim 9, and is therefore rejected for the same reasons given above.
(H) Claims 10-12, 15, and 17-19 repeat substantially the same limitations as claims 2, 3, 5, and 8, and are therefore rejected for the same reasons given above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel et al. (US 2017/0161439 A1) in view of Sandoval et al. (US 2009/0216563 A1),  in view of Kim et al. (US 2017/0085691 A1), in view of Monica et al. (US 2019/0268165 A1), in view of Tijan (“Blockchain Technology Implementation in Logistics”), and further in view of Ackerman et al. (US 2019/0205773 A1).
(A) Referring to claim 2, Raduchel discloses wherein the blockchain is managed by a peer-to-peer blockchain network adhering to a second protocol for communication, the peer-to- peer blockchain network executing the communication to validate new medical profiles added to the plurality of medical profiles (para. 7 of Raduchel), wherein the mobile healthcare worker application is further configured to: 
	Raduchel, Sandoval, Kim, Monica, and Tijan do not expressly disclose inter-peer communication.
	However, inter-peer communication is old and well-known, as evidenced by Ackerman (para. 508 of Ackerman).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Ackerman within Raduchel, Sandoval, Kim, Monica, and Tijan.  The motivation for doing so would have been to improve interconnection (para. 508 of Ackerman).

Claim 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel et al. (US 2017/0161439 A1) in view of Sandoval et al. (US 2009/0216563 A1),  in view of Kim et al. (US 2017/0085691 A1), in view of Monica et al. (US 2019/0268165 A1), in view of Tijan (“Blockchain Technology Implementation in Logistics”), and further in view of Komatireddy (US 2013/0123667 A1).
(A) Referring to claim 6, Raduchel, Sandoval, Kim, Monica, and Tijan do not disclose wherein the mobile healthcare worker application is further configured to initiate an audio-visual telemedicine session with a primary care provider application executing on a primary care provider device
	Komatireddy discloses wherein the mobile healthcare worker application is further configured to initiate an audio-visual telemedicine session with a primary care provider application executing on a primary care provider device (para. 46-48 and Fig. 5 of Komatireddy).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Komatireddy within Raduchel, 
(B) Claim 13 repeats substantially the same limitations as claim 6, and is therefore rejected for the same reasons given above.
(C) Referring to claim 20, Raduchel, Sandoval, Kim, and Tijan do not disclose wherein the instructions when executed by the one or more computer processors further cause the one or more computer processors to: initiate, using the mobile healthcare worker application, an audio-visual telemedicine session with a primary care provider application executing on a primary care provider device when the mobile healthcare worker device is communicatively coupled to the primary care provider device over the communications network; receive a prompt for a transaction to be performed on the medical profile of the patient; sign an endorsement message using a cryptographic key; and transmit the signed endorsement message to the cloud computing server.
	Monica discloses receive a prompt for a transaction to be performed; sign an endorsement message using a cryptographic key; and transmit the signed endorsement message to the server (para. 8-13, 23, 28 of Monica).
Komatireddy discloses wherein the instructions when executed by the one or more computer processors further cause the one or more computer processors to: initiate, using the mobile healthcare worker application, an audio-visual telemedicine session with a primary care provider application executing on a primary care provider device when the mobile healthcare worker device is communicatively coupled to the primary care provider device over the communications network; (para. 46-48 and Fig. 5 of Komatireddy).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Monica and Komatireddy within Raduchel, Sandoval, Kim, and Tijan.  The motivation for doing so would have been to observe patients in .

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel et al. (US 2017/0161439 A1) in view of Sandoval et al. (US 2009/0216563 A1),  in view of Kim et al. (US 2017/0085691 A1), in view of Monica et al. (US 2019/0268165 A1), in view of Tijan (“Blockchain Technology Implementation in Logistics”), and further in view of Essig, JR. et al. (US 2005/0144041 A1).
(A) Referring to claim 7, Raduchel discloses a cloud computing server (para. 87 and 378 of Raduchel). 
Raduchel, Sandoval, Kim, and Tijan do not disclose wherein the mobile healthcare worker application is further configured to: retrieve a record of a number of vaccinations and a type of the vaccinations in stock within a geographical area corresponding to the plurality of medical profiles when the mobile healthcare worker device is communicatively coupled to the server over the communications network; and  32Attorney Docket No. 47666-0012001 generate, using the graphical user interface of the mobile healthcare worker device, a display of the record of the number of vaccinations and the type of the vaccinations; and wherein a private key is stored in an enclave within the mobile healthcare worker device to generate a digital signature of the mobile healthcare worker device for security verification with the cloud computing server and the blockchain. 
Monica discloses wherein a private key is stored in an enclave within the device to generate a digital signature of the device for security verification with the server and the blockchain (para. 28 of Monica).
Essig discloses wherein the mobile healthcare worker application is further configured to: retrieve a record of a number of vaccinations and a type of the vaccinations in stock within a geographical area corresponding to the plurality of medical profiles when the mobile healthcare worker device is communicatively coupled to the server over the communications network; and  32Attorney Docket No. 47666-0012001 generate, using the graphical user interface of the mobile healthcare worker device, a display of the record of the number of vaccinations and the type of the vaccinations (para. 75, 81, and 93 of Essig).

(B) Claim 14 repeats substantially the same limitations as claim 7, and is therefore rejected for the same reasons given above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 7, 8, 9, 16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 12/3/20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/3/20.
(1) Applicant argues that the applied prior art does not teach all of the limitations of claim 1.

(A) Referring to claim 1, in light of Applicant’s Specification and the broadest reasonable interpretation, Raduchel discloses “transmit the database entity link between the medical profile of the patient and the aggregate medical profile of individuals related to the patient” (para. 247, 44, 168, and 169 of Raduchel; note the access privileges to the medical records of the child). Also, note the linking of records at paragraph 226, 41, 217, and 259 of Raduchel. Sandoval discloses wherein the database entity link is a schema object in the profile (para. 35-39 of Sandoval; note that the schema includes several tables (e.g., objects)). Examiner interprets a table to be an object. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686